DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 fails to fall within a statutory category of invention because the claim as a "whole" is directed to a program. It is not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program nor a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. It's also clearly not directed to a composition of matter. Therefore, it's non-statutory under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 9-11, 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Pub. No. 2019/0364303) in view of Hu (Pub. No. 2020/0314460).

Regarding claims 1, 10, 19 and 20, Zhu teaches an electronic device (server, Fig. 3; receiving device, Fig.  4) (with corresponding method, non-transitory computer-readable medium and computer program product, comprising a computer program), including: 
a memory having an instruction stored thereon; and  a processor configured to execute the instruction stored on the memory to cause the electronic device (Figs. 6 and 7) to carry out the following operations: 
presenting a user interface when it is detected that the language of a video or program is not the official language of the geographic location ([0082]; [0088]; [0099]-[0102]); 
presenting target language options to the user in response to the user's selection of the need for simultaneous interpretation, wherein the target language options include the official language ([0090]-[0092]; [0101]; [0102]); 
receiving the original audio of the video or program (S101, Fig. 1; [0074]; [0082]; [0083]); 
extracting the audio segments of the original audio in real time and translating them into the target language in response to the user's selection of the target language ([0074]; [0097]); and 
outputting the audio segments in the target language ([0077]-[0080]).
On the other hand, although Zhu teaches that a user can select a language ([0082]; [0088]), Zhu  does not explicitly teach presenting a user a prompt on whether simultaneous interpretation is required.
However, in an analogous, Hu teaches a system that allows a user to select simultaneous interpretation of playing and/or to be played using the assistance (prompt) of a user interface (Fig. 9; [0105]; [0129]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Zhu’s invention with Hu’s feature of using an interface to prompt (assist) for simultaneous interpretation of live content for the benefit of allowing users to continue watching a given content with the language that he/she understands by selecting an option on an interface.

Regarding claims 2 and 11, Zhu and Hu teach wherein the processor is further configured to execute an instruction stored on the memory to cause the electronic device to carry out the following operation: commenting out the original audio from the video or program when it is received, to disable it (Zhu: ([0090]-[0092]; [0101]; [0102]. Hu: [0104]; [0105]; where when the user selects another language, the original audio is disabled).  

Regarding claims 4 and 13, Zhu and Hu teach wherein the processor is further configured to execute an instruction stored on the memory to cause the electronic device to carry out the following operation: 
identifying the geographic location of the user to obtain the official language of the geographic location (Zhu: [0036]-[0040]; [0085]; [0086]; [0099]).
 
Regarding claims 5 and 14, Zhu and Hu teach wherein the processor is further configured to execute an instruction stored on the memory to cause the electronic device to carry out the following operation: 
present the user with a prompt on whether simultaneous interpretation is required through the user interface of a terminal device when it is detected that the language of the video or program watched by the user through the terminal device is not the official language of the geographic location (Zhu: [0086]; [0094]).

  	Regarding claims 6 and 15, Zhu and Hu teach wherein the processor is further configured to execute an instruction stored on the memory to cause the electronic device to carry out the following operation: 
receive the original audio of the video or program from the terminal device (Zhu: [0098]-[0100]).

  Regarding claims 7 and 16, Zhu and Hu teach wherein the processor is further configured to execute an instruction stored on the memory to cause the electronic device to carry out the following operation: 
send the audio segments in the target language to the terminal device (Zhu: [0098]-[0100]).

Regarding claims 9 and 18, Zhu and Hu teach  wherein the electronic device is pluggable (Zhu: [0003]. Hu: [0036]).  

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Pub. No. 2019/0364303) in view of Hu (Pub. No. 2020/0314460) in further view of Zeng et al. (hereinafter ‘Zeng’, Pub. No. 2021/0073526).

Regarding claims 3 and 12, Zhu and Hu teach all the limitations of the claims the depend on. On the other hand, they do not explicitly teach 
encoding the extracted audio segments to obtain the encoded data; 
using the IEMOCAP dataset to assign the encoded data to four emotion categories, and 
conducting data training on each of these four emotion categories to establish a double-loop neural network model, wherein the four emotion categories include anger, happiness, sadness and neutrality; and applying the double-loop neural network model to the audio segments of the target language.  

However, in analogous art, Zeng teaches a system that analyzes content to interpret emotional coherence between audio, video and text ([0053]-[0061]). The system could use different datasets, including IEMOCAP dataset ([0091]-[0095]; Table 1). The system categorizes the content with different emotions (anger, contempt, disgust, fear, happiness, sadness, neutral and surprise) ([0054]; [0057]; [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu and Hu’s invention to have modified Zeng’s feature of using neural networking analysis to categorize the content with different emotions for the benefit of presenting coherent video with the corresponding audio.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Pub. No. 2019/0364303) in view of Hu (Pub. No. 2020/0314460) in further view of Wu et al. (hereinafter ‘Wu’, Pub. No. 2018/0376218).

Regarding claims 8 and 17, Zhu and Hu teach all the limitations of the claims the depend on. On the other hand, they do not explicitly teach wherein the terminal device is a set-top box.  
 However, in an analogous art, Wu teaches a system for translating audio from a content ([0022]-[0024]). In one of the embodiments, a dongle performs the translation ([0051]). The dongle could be embedded in a set-top box ([0047]-[0049]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to have modified Zhu and Hu’s invention with Wu’s feature of using a set-top box for translating the audio for the benefit of using a device that is popular in users’ households.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/           Primary Examiner, Art Unit 2421